Eton, J.
In November, 1889, an information was exhibited against the petitioner in the municipal court of the city and county of Ashland, charging him with the crime of manslaughter, upon which he was tried and convicted in said court, and sentenced to imprisonment in the state prison for three years, and is now so imprisoned. The facts in his case, in all other respects, are like those in In re Burke, ante, p. 357, except that this petitioner pleaded in abatement the facts stated in his petition, which are substantially the same as are stated in Burke’s petition. The plea was overruled, and is of no significance upon this application. The matter is ruled by the decision in Burlce's Case, from which it is not distinguishable in principle.
By the Court.— The application for a writ of habeas cor~ pus is denied, and the petition dismissed.